Citation Nr: 0330413	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-00 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
spinal cord concussion with cervical arthritis, arm pain, and 
headaches.

2.  Whether April 1999 and February 2000 RO decisions were 
the product of clear and unmistakable error (CUE).

3.  What evaluation is warranted for headaches from March 14, 
1996?

4.  Entitlement to an effective date earlier than March 14, 
1997, for a total disability rating based on unemployability 
due to service-connected disabilities (TDIU).

5.  Entitlement to an evaluation greater than 50 percent for 
hysterical neurosis with mild depression.

6.  Entitlement to an effective date earlier than March 14, 
1997, for an increased evaluation for hysterical neurosis 
with mild depression.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from October 1966 to April 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Roanoke, Virginia, Regional 
Office (RO).  The Board remanded the case in February 2001 
for further evidentiary and procedural development.  The case 
also comes to the Board from a July 2001 RO decision, and the 
portion of the case that does so is the subject of the remand 
section of this decision.


FINDING OF FACT

In a July 2001 statement, the veteran withdrew his appeals 
that remained unresolved after the February 2001 Board 
remand.


CONCLUSION OF LAW

The criteria for the veteran's withdrawal of his Substantive 
Appeals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1967, the veteran was granted service connection 
for residuals of a spinal cord concussion with anxiety, with 
benefits granted effective the day following his separation 
from service.  An August 1974 rating decision by the Newark, 
New Jersey, RO recharacterized the in-service injury as a 
hysterical neurosis, residuals of a concussion.  An April 
1986 rating decision by the Newark RO reflected a 30 percent 
evaluation for a hysterical neurosis, with a spinal cord 
concussion, cervical arthritis and headaches incorporated as 
part of the disorder.

In the April 1999 decision, the Roanoke RO denied entitlement 
to TDIU, purported to continue the 30 percent evaluation for 
residuals of spinal cord concussion with arthritis, arm pain, 
and headaches, and purported to increase to 10 percent the 
evaluation for hysterical neurosis effective March 13, 1998.  
In a June 1999 Notice of Disagreement, the veteran appealed 
the denial of a TDIU, and the evaluations assigned the 
psychiatric disorder and the residuals of spinal cord 
concussion.  In a February 2000 Substantive Appeal, he 
contended that the RO decision was erroneous for the manner 
in which it treated the two disorders in view their 
evaluation history.  That contention prompted issuance of the 
February 2000 RO decision.

In a February 2001 decision, the Board remanded the case for 
further evidentiary and procedural development.

A July 2001 RO decision granted TDIU effective March 14, 
1997, granted service connection for headaches and assigned a 
10 percent evaluation purportedly pursuant to Diagnostic Code 
(DC) 5293 (sic) (intervertebral disc syndrome) effective 
March 14, 1996, increased to 30 percent the evaluation for 
hysterical neurosis effective March 14, 1997, and increased 
to 40 percent the rating assigned for residuals of spinal 
cord concussion.  A January 2002 decision increased to 50 
percent the evaluation for hysterical neurosis.

In a July 2001 statement, the veteran appeared to withdraw 
the appeal of the issues remanded by the Board.  One of the 
issues, however-the issue of the evaluation for hysterical 
neurosis-continues on appeal by way of an NOD to the July 
2001 RO decision.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant 
personally.  38 C.F.R. § 20.204(c).

Since the veteran has withdrawn the appeal of those issues 
remanded by the Board, the Board lacks jurisdiction to 
further review them and, save for the evaluation for 
hysterical neurosis, the appeals must be dismissed.


ORDER

The appeals described above, and listed as issues 1 and 2 on 
the first page of this decision, are dismissed.


REMAND

In August 2001, the RO notified the veteran of the July 2000 
decision and contended, in the notice, that the decision 
constituted "a complete grant" of the benefits sought on 
appeal.  The Board is of the view, however, that the only 
"complete grant" was that for TDIU.  If the benefit sought 
on appeal is an increased evaluation, any evaluation less 
than 100 percent is not a complete grant of the benefit 
sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1994).  
(Although AB talks in terms of the maximum schedular rating, 
the assignment of the maximum schedular rating would still 
require consideration of an extraschedular one, so an appeal 
would survive such a grant.)

In an August 2001 Notice of Disagreement, his representative 
contended that the veteran's headaches should be evaluated 
under the provisions of DC 8100 (migraine) rather than DC 
5293 (intervertebral disc syndrome).  He also contended that 
the evaluation assigned for headaches should have been 50, 
rather than 10, percent.  This latter issue was addressed in 
the January 2002 Statement of the Case (SOC).

The representative also contended that the effective date for 
the grant of TDIU should have been March 14, 1996, rather 
than March 14, 1997.  The January 2002 SOC addressed the 
issue of earlier effective date for TDIU under the present 
state of the record, but the representative correctly points 
out the issue of earlier effective date for TDIU must be 
reviewed after the issue of earlier effective date for an 
increased evaluation for hysterical neurosis is resolved.  
That is, under the present state of the record, the veteran 
did not meet the 38 C.F.R. § 4.16(a) (2003) schedular 
criteria for TDIU until March 14, 1997, but a grant of an 
earlier effective date for an increased evaluation for 
hysterical neurosis might satisfy the schedular criteria of 
38 C.F.R. § 4.16(a).  In addition, consideration should be 
given to an earlier effective date for TDIU on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 4.16(b) (2003).

The representative noted that the July 2001 RO decision 
addressed the 50-percent rating criteria for psychiatric 
disorders, but assigned, without discussion, a 30 percent 
evaluation, and he contended that the RO decision was 
erroneous in that regard.  The RO concurred and issued the 
January 2002 decision which assigned a 50 percent evaluation.  
But the representative also contended that the evaluation 
should be greater than 50 percent.  He further contended that 
the effective date for the increased evaluation should have 
been March 14, 1996, rather than March 14, 1997.  Neither of 
these issues was addressed by a the January 2002 SOC, and 
they must be remanded so the RO can issue an SOC and so the 
veteran can, if he chooses to do so, perfect appeal.  
Manlincon v. West, 12 Vet. App. 238, 240-1 (1999).

In connection with the four issues discussed above, the 
veteran should have been notified, at some point, of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA prescribes VA duties to notify the claimant 
of the evidence needed to substantiate a claim, notice of the 
evidence VA will obtain, and notice of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 13 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and VA duties pursuant thereto 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  However, 38 C.F.R. § 3.159(b)(1), was recently 
invalidated due to a conflict between it and 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of Am. v. Sec'y. of 
Veterans Affairs, 2003 U.S. LEXIS 19540 (Sep. 22, 2003).  
This remand will enable the RO to provide the veteran with 
the proper requisite notice.

With regard to the effective date issues, a TDIU claim is 
deemed to be a claim for increased compensation.  Norris v. 
West, 12 Vet. App. 413 (1999).  The effective date for an 
award of increased compensation is the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred or, in the case of TDIU, the earliest 
date of which it is factually ascertainable that 
unemployability due to service-connected disability began, if 
application is received within one year from those dates; 
otherwise, the effective date is the date of receipt of the 
claim for increase or for TDIU, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o).

The July 2001 RO decision asserted that Social Security 
Administration (SSA) records are constructively, though not 
actually, of record in VA claims, and assigned effective 
dates on the basis of SSA records.  However, except in 
certain claims for dependency and indemnity compensation, see 
38 C.F.R. § 3.201 (2003), SSA records are not constructively 
before VA.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992),.  In addition, the representative, in his Notice of 
Disagreement and Substantive Appeal, cited at length to 
various treatment records, but the significance of those 
citations is not entirely clear unless they have some bearing 
on effective date under the provisions of 38 C.F.R. § 3.157 
(medical records as claim for increase).  This remand will 
afford the RO the opportunity to review all of the records 
cited in light of the date they were actually received.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran as 
follows:

	a.  Evidence needed to substantiate 
his claims is:

(1)  For an evaluation for 
headaches greater than the 10 
percent currently assigned, 
medical evidence of: very 
frequent, completely 
prostrating, prolonged migraine 
attacks productive of severe 
economic inadaptability; or, 
characteristic prostrating 
migraine attacks on an average 
of once a month during the last 
several months.

(2)  For an evaluation for 
hysterical neurosis greater 
than the 50 percent currently 
assigned, medical evidence of:  
total occupational and social 
impairment due to such symptoms 
as:  gross impairment in 
thought processes or 
communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting 
self or others; intermittent 
inability to perform activities 
of daily living including 
maintaining minimal personal 
hygiene; disorientation to time 
or place; memory loss for names 
of close relatives, own 
occupation, or own name; or, 

occupational and social 
impairment with deficiencies in 
most areas, such as work, 
school, family relations, 
judgment, thinking, or mood, 
due to such symptoms as:  
suicidal ideation; obsessional 
rituals that interfere with 
routine activities; 
intermittently illogical, 
obscure, or irrelevant speech; 
near-continuous panic or 
depression affecting the 
ability to function 
independently, appropriately, 
and effectively; impaired 
impulse control such as 
unprovoked irritability with 
periods of violence; neglect of 
personal appearance and 
hygiene; spatial 
disorientation; difficulty in 
adapting to stressful 
circumstances including work or 
a worklike setting; inability 
to establish and maintain 
effective relationships.

(3)  For entitlement to an 
earlier effective date for a 
separate evaluation for 
hysterical neurosis and TDIU, 
evidence that the veteran 
previously filed formal or 
informal claims for those 
benefits that were not 
adjudicated; or, evidence of 
initial entitlement within the 
year prior to the date the 
formal claim was received.

b.  It is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof, 
and VA will notify him of evidence 
he identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

c.  The veteran has one year to 
submit evidence needed to 
substantiate his claim, or to 
identify for VA the custodians of 
such evidence so that VA may attempt 
to obtain it, and his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and he 
waives in writing any time 
limitation set forth by 38 U.S.C.A. 
§ 5103.

2.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(c), the RO must review all the evidence 
of record, with regard to the veteran's 
claims of entitlement to an evaluation 
greater than 50 percent for hysterical 
neurosis; and entitlement to an earlier 
effective date for the evaluation for 
that disorder, and readjudicate those 
issues.  If the decision is unfavorable, 
the RO must issue an SOC, together with 
instructions for perfecting appeal, in 
accord with 38 C.F.R. §§ 19.30 and 19.38 
(2003).  If an SOC is issued, it must 
reflect consideration of applicable law 
including 38 C.F.R. §§ 3.155, 3.157, 
3.321(b), 3.400(o), 4.126(d), 4.130, DC 
9424 (2003).

3.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(c), the RO must also review all the 
evidence of record, with regard to the 
veteran's claims of entitlement to an 
increased evaluation for headaches and to 
an earlier effective date for TDIU, and 
readjudicate those issues.  If any 
decision is unfavorable, the RO must 
issue a Supplemental Statement of the 
Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38.  If an SSOC is 
issued, it must reflect consideration of 
applicable law including 38 C.F.R. 
§§ 3.155, 3.157, 3.321(b), 3.340, 3.341, 
3.400(o), 4.15, 4.16, and 4.124a, DC 8100 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



